DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/4/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tissue healing device comprising a hydrophilic scaffold in the form of a sheet and at least one suture configured to secure the scaffold (claim 1) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
The drawings are objected to because Figures 11, 19-21B, 24, and 26-27C are improperly shaded and are not labeled with reference numerals.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  See CFR 1.84(l).  The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections.  Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 2, 4, 5, and 7-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray et al. (US 2004/0059416 A1) (“Murray”) in view of Kadiyala et al. (US 6,174,333 B1) (“Kadiyala”).
Regarding claim 1, Murray discloses (Figures 40A-40D) a tissue healing device configured to repair a ligament or tendon (72, 74), comprising: a scaffold in the form of a sheet (720) configured to be placed around the ligament or tendon; and at least one suture (70) configured to secure the scaffold in position relative to the ligament or the tendon, wherein the at least one suture is bioabsorbable (paragraph 0117).  Murray discloses that the scaffold is formed of collagen material (paragraph 0108) and is hydrophilic (paragraph 0109).  Murray fails to disclose the scaffold having collagen fibers and one or more bioabsorbable polymers.  However, Murray discloses that both collagen and bioabsorbable polymers are suitable for repair composition reinforcement, containment, and tissue ingrowth (paragraph 0109).
In the same field of endeavor, Kadiyala teaches a tissue healing device configured to repair a tendon or ligament comprising a scaffold in the form of a sheet, the scaffold having a composite structure of collagen fibers and one or more bioabsorbable polymers (Column 4, lines 50-63).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hydrophilic scaffold disclosed by Murray to have 
	Regarding claim 2, Murray in view of Kadiyala teaches that the collagen is a type I collagen (Murray, paragraphs 0072 and 0102).  
	Regarding claim 4, Murray in view of Kadiyala teaches one or more growth factors configured to be disposed within or on the scaffold (Murray, paragraph 0072).
Regarding claim 5, Murray in view of Kadiyala teaches one or more cellular components configured to be disposed within or on the scaffold (Murray, paragraphs 0072 and 0103).
Regarding claim 7, Murray in view of Kadiyala teaches stem cells configured to be disposed within or on the scaffold (Murray, paragraph 0103).
Regarding claim 8, Murray in view of Kadiyala teaches fibroblasts configured to be disposed within or on the scaffold (Murray, paragraph 0103).
Regarding claim 9, the scaffold taught by Murray in view of Kadiyala is capable of absorbing blood.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray et al. (US 2004/0059416 A1) (“Murray”) in view of Kadiyala et al. (US 6,174,333  as applied to claim 1 above, and further in view of Alvis et al. (US 7,119,062 B1) (“Alvis”).
Regarding claim 3, Murray in view of Kadiyala teaches the invention substantially as claimed.  However, the combined teaching fails to teach that a concentration of collagen in the scaffold is at least 15 mg/ml.
Alvis, in the field of treating anterior cruciate ligament injuries teaches that a collagen composition contains about 20-100 mg/ml, about 20-50 mg/ml, about 16-28 mg/ml of Type | collagen (Column 9, lines 62-67). Alvis teaches that methods comprising collagen in these compositions are effective in diminishing patient pain, increasing joint mobility, and/or reducing recovery time (Column 9, lines 15-17; Column 3, lines 45-59).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a concentration of collagen in the scaffold taught by Murray in view of Kadiyala to be at least 15 mg/ml, as taught by Alvis. This modification would provide a scaffold with a composition of collagen that would help to diminish patient pain, increase joint mobility, and/or reduce recovery time (Alvis, Column 9, lines 15-17; Column 98, lines 45-59).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murray et al. (US 2004/0059416 A1) (“Murray”) in view of Kadiyala et al. (US 6,174,333 B1) (“Kadiyala”) as applied to claim 1 above, and further in view of Connelly et al. (US 2004/0005297 A1) (“Connelly”).

Connelly teaches (Figure 1) a biological scaffold (10) comprising collagen (paragraph 0045).  Connelly teaches that cell surface receptors are synergistic in regulating gene transcription, cellular differentiation and function (paragraph 0045).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the tissue healing device taught by Murray in view of Kadiyala to comprise one or more cell surface receptors configured to be disposed within or on the scaffold to regulate gene transcription, cellular differentiation and function (Connelly, paragraph 0045). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yang (US 2003/0078659 A1; Figures 1-7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771    

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771